DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I invention, claims 1-12 in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that a search for both sets of claims would not be an undue burden.  This is not found persuasive because, as shown in the restriction requirement, the two inventions are diverse in their subject matter and thus the burden does not just rest on searching but also on examination.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “weak ferromagnetic” renders the claim indefinite because “weak” is a relative term, that is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al (“Manganese Doping of Magnetic Iron Oxide Nanoparticles: Tailoring Surface Reactivity for a Regenerable Heavy Metal Sorbent”, Langmuir, 2012, 28).
	Claims 1-3 and 5:  Warner teaches Mn-doped Fe3O4 nanoparticles that exhibit ferromagnetism (i.e. magnetically active) (Warner, page 3932, left column, 2nd paragraph) wherein the host compound (i.e. Fe3O4) has a particle size of 27 nm (Warner, page 3932, Table 1) which is within the claimed range of 2-30 nm.  The nanoparticles are described as “magnetically active” (Warner, page 3932, left column, 2nd paragraph) indicating that it is magnetic at room temperature which is generally at 25oC.  
	Claim 6: The Mn-doped is present in the nanoparticle at 4.5 atomic% Mn (Warner, page 3932, Table 1); as Mn has an atomic weight of 55g and Fe3O4 has a molecular weight of 232g; thus a total atomic weight of the nanoparticle is (55+232=) 287g.  Therefore, at 4.5 at%, Mn is present at 12.9 g in 274 g of Fe3O4 or (12.9g/274g=) 0.47% of Fe3O4 which is about 0.5wt% of Fe3O4.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Hyeon et al (US 2011/0303869).1
Claim 1:  Hyeon teaches ferrite nanoparticles comprising metal-doped magnetite (Fe3O4) wherein the metal includes Mn (para. 0019).  The magnetite has a particle diameter of 20 nm (Example 3) which is well within the claimed range of 2-30 nm. 
	Claims 2-3:  The Fe3O4 is magnetite which is described as “ferrimagnetic” (Hyeon, para. 0020); and the metal-doped Fe3O4 is inherently ferromagnetic due to the presence of the metal dopant.  It is expected to at least be ferromagnetic at room temperature which is about 25oC. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon et al.
	Claim 5:  Hyeon teaches ferrite nanoparticles comprising metal-doped magnetite (Fe3O4) wherein the metal includes Mn (para. 0019).  The magnetite has a particle diameter of 20 nm (Example 3) which is well within the claimed range of 2-30 nm.  Because Hyeon teaches five metals of Co, Mn, Ni Zn and Ba being equivalent as the metal dopant for the magnetite nanoparticle (Hyeon, para. 0019), it would have been obvious as a matter of choice to select Mn as the metal dopant.

	Claims 7-12:  Hyeon teaches the metal-doped magnetites form an array that may aid improvements of magnetic storage media, magnetic sensors, and the like (Hyeon, para. 0018).  Therefore, it would have been obvious to utilize the metal-doped magnetites in these industries.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warner or Hyeon et al. in view of BARON et al (American Mineralogist, Vol. 83, pages 786-93, 1998).
	Warner and Hyeon both teach the claimed Mn-doped magnetites that would form an array and aid improvements in sorbents (Warner) and in magnetic storage media (Hyeon) as discussed above.  However, neither Warner nor Hyeon report whether Fe-doped Mn3O4 would provide the same benefit.  Baron teaches Fe-doped Mn3O4 that would enhance the magnetic properties of Mn3O4 (Baron, abstract and page 788).  In light of Baron’s teaching, the PHOSITA would have found it obvious to expand beyond  Mn-doped Fe3O4 and to include Fe-doped Mn3O4 in their doped nanoparticles arsenal.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 19, 2021


    
        
            
        
            
        
            
    

    
        1 Any reference unfurnished with this OA has been provided by Applicant.